Citation Nr: 1802390	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-40 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased disability rating for major depressive disorder.

2. Entitlement to an increased disability rating for a left ankle strain, Grade III.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1993 to April 1995.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In December 2017, the Veteran specifically withdrew the issues of entitlement to increased disability ratings for major depressive disorder and a left ankle strain, Grade III.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to increased disability ratings for major depressive disorder and a left ankle strain, Grade III, have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, in a letter in December 2017, withdrew the issues of entitlement to increased disability ratings for major depressive disorder and a left ankle strain, Grade III. Therefore, there remain no allegations of errors of fact or law for appellate consideration as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.


ORDER

The claim of an increased disability rating for major depressive disorder is dismissed.

The claim of an increased disability rating for a left ankle strain, Grade III, is dismissed. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


